IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20407
                         Summary Calendar



REGINALD LYNN RANDALL,

                                           Plaintiff-Appellant,

versus

BILLY REEVES ET AL.,

                                           Defendants,

BILLY REEVES; ROSENDO BOTELLO;
BILLY WILLIAMS,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-95-CV-98
                       - - - - - - - - - -

                           June 24, 1999

Before POLITZ, GARWOOD, and SMITH, Circuit Judges.

PER CURIAM:*

     Reginald Lynn Randall appeals the summary judgment in favor

of Billy Reeves, Billy Williams, and Rosendo Botello (the

defendants).   The magistrate judge held the defendants were

entitled to qualified immunity because Randall had not presented

sufficient competent evidence to counter the defendants’



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-20407
                                  -2-

allegations that they acted reasonably in restraining Randall and



that any injuries he had incurred were the result of the actions

necessary to subdue him.

     The magistrate judge failed to consider Randall’s verified

complaint and More Definite Statement when reviewing the summary-

judgment evidence.   A verified complaint may serve as competent

summary-judgment evidence.    King v. Dogan, 31 F.3d 344, 346 (5th

Cir. 1994).   When these items are considered, genuine issues of

material fact exist regarding the objective reasonableness of the

defendants’ actions against Randall and the cause of his

injuries.   See Spann v. Rainey, 987 F.2d 1110, 1114 (5th Cir.

1993)(second step for determining qualified immunity is to

“decide whether the defendant’s conduct was objectively

reasonable”).   The magistrate judge erred in granting summary

judgment on Randall’s excessive-force claims under 42 U.S.C.

§ 1983, and the decision should be reversed.

     The magistrate judge also erred in granting summary judgment

for the defendants on Randall’s state-law claims.    Although the

magistrate judge was correct in asserting that the Texas Tort

Claims Act does not govern suits against a state employee, see

Perales v. Kinney, 891 S.W.2d 731, 733 (Tex. App. 1994), it does

not appear that Randall alleged a cause of action under that Act.

On its face, Randall’s complaint alleges a cause of action for

“violations of state common law tort and assault,” although he

sets forth the issue using language of the Texas Tort Claims Act

regarding the use of tangible property.     However, Randall’s pro
                             No. 98-20407
                                  -3-

se complaint should be construed liberally.    Haines v. Kerner,

404 U.S. 519, 520 (1972).    The magistrate judge erred in

dismissing Randall’s state common-law claims under the Texas Tort

Claims Act.   The other grounds asserted by the defendants for

upholding the decision of the magistrate judge will not serve

because they require a showing of objective reasonableness, which

is a disputed factual issue.    The judgment is therefore reversed

and the case remanded for further proceedings.

     Randall also contends that the magistrate judge abused her

discretion in denying him leave to amend his complaint.

Randall’s amendment was requested after the summary judgment was

granted and sought to bring the defendants back into the suit.

District courts may deny leave when a substantial reason exists

for the denial.   Jamieson v. Shaw, 772 F.2d 1205, 1208 (5th Cir.

1985).   This court has held that parties should not be permitted

to present claims and defenses after adverse rulings.     Southern

Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 612 (5th

Cir. 1993).   Because the defendants had already been dismissed

from the suit, the denial of leave to amend was not an abuse of

discretion by the magistrate judge.    However, because the summary

judgment has been reversed, Randall is free to seek leave to

amend on remand because the “substantial reason” for refusing

amendment no longer exists.

     VACATED AND REMANDED.